Title: From George Washington to Major General Lafayette, 31 July 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            Dear Marquis
            Head Quarters White plains 31st July 1778
          
          I had, last Night, the pleasure of receiving yours of the 28th dated at saybrook. I
            hope your next will inform me of your arrival at Providence, and of your having seen the
            Count D’Estaings Fleet off the Harbour of Newport, an event, of which I am most anxious
            to hear. The inclosed letters were recd from Philada by Express. I am Dear Marquis with the greatest Regard Yr most obt
            & humble Servt.
        